Case 6:20-cv-00024-NKM Document 57 Filed 04/29/20 Page 1 of 1 Pageid#: 1325



                                                                                     4/29/2020
                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                      LYNCHBURG DIVISION



  LEAGUE OF WOMEN VOTERS                             CASE NO. 6:20-CV-00024
  OF VIRGINIA, et al.,
                                      Plaintiffs,
                         v.                          ORDER


  VIRGINIA STATE BOARD                               JUDGE NORMAN K. MOON
  OF ELECTIONS, et al.,

                                     Defendants.

       Before the Court is a motion by the Republican Party of Virginia (“RPV”), Vincent E.

Falter, Mildred H. Scott, and Thomas N. Turner, Jr. to intervene as defendants in this action

pursuant to Rule 24 of the Federal Rules of Civil Procedure. Dkt. 28. For the reasons to be stated

in the Court’s forthcoming Memorandum Opinion on the matter:

   1. The motion with respect to RPV is hereby GRANTED; and

   2. The motion with respect to Falter, Scott, and Turner is hereby DENIED.

       It is so ORDERED.

       The Clerk of the Court is directed to add RPV as a Defendant to the action, and to send a

copy of this Order to all counsel of record.

       Entered: This 29th day of April, 2020.
